DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 10/23/2020. Claims 1-14 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-3, 5, 5, 7-9, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2018/0054841).
Regarding claim 1, Li discloses a method of transmitting a hybrid automatic repeat request (HARQ) acknowledgement/negative-acknowledgement (ACK/NACK) signal through a (Fig. 3 shows a sidelink frame structure that includes a sidelink HARQ indicator channel [0043]), the method comprising:
receiving, from a transmission UE (first device, UE1, 204), data via a physical sidelink shared channel (PSSCH) in a first time resource (UEs 204 and 206 may communicate via direct link 212 [sidelink signals] [0039]. Fig. 3 illustrates an example of a sidelink frame structure that may be used for unicast communication between primary and secondary devices. For example, subframe period 326 may include OFDM symbols 310 include a physical sidelink share channel PSSCH [0043]);
transmitting an HARQ ACK/NACK signal in a second time resource (Fig. 3 shows that the subframe period 326 may include OFDM symbols 312 includes a physical sidelink HARQ indicator channel PSHICH [0043; 0046]) of a resource pool (the subframe period 326 may include a number of OFDM symbols as shown in Fig. 3); and 
transmitting data via the PSSCH (data is transmitted via sidelink data channel [PSSCH] [0046]); 
wherein a gap duration is present between the first time resource and the second time resource (gap duration 324 is presented between PSSCH and PSHICH as shown in Figs. 3 and 5 [0052]), and 
wherein the resource pool includes one or more time resources (subframe period 326/528 may also be referred to as a transmission time interval, TTI. [0052]).

Regarding claim 7, Li discloses a user equipment (UE) (UE 700, Fig. 7) configured for transmitting a hybrid automatic repeat request (HARQ) acknowledgement/negative-(Fig. 3 shows a sidelink frame structure that includes a sidelink HARQ indicator channel [0043]), the UE comprising: 
a processor (processor 710); 
a receiver (receiver 716) configured for receiving data via a physical sidelink shared channel (PSSCH) in a first time resource (UEs 204 and 206 may communicate via direct link 212 [sidelink signals] [0039]. Fig. 3 illustrates an example of a sidelink frame structure that may be used for unicast communication between primary and secondary devices. For example, subframe period 326 may include OFDM symbols 310 include a physical sidelink share channel PSSCH [0043]); and 
a transmitter (transmitter 714) configured for transmitting an HARQ ACK/NACK signal (Fig. 3 shows that the subframe period 326 may include OFDM symbols 312 includes a physical sidelink HARQ indicator channel PSHICH [0043; 0046]) in a second time resource of a resource pool (the subframe period 326 may include a number of OFDM symbols as shown in Fig. 3) and
transmitting data via the PSSCH (data is transmitted via sidelink data channel [PSSCH] [0046]),
wherein a gap duration is present between the first resource and the second time resource (gap duration 324 is presented between PSSCH and PSHICH as shown in Figs. 3 and 5 [0052]), and 
wherein the resource pool includes one or more time resources (subframe period 326/528 may also be referred to as a transmission time interval, TTI. [0052]).
	
OFDM symbol 312 includes a physical sidelink HARQ indicator channel [0043]).  

Regarding claims 3 and 9, Li discloses wherein the gap is a half-symbol size or one symbol size (each gap period may be half of a symbol period [0047]).  

Regarding claims 5 and 11, Li discloses wherein the second time resource comprises a reference signal for a demodulation of the HARQ ACK/NACK signal (sidelink communication uses a modulation and coding scheme [0117]).  

Regarding claims 13 and 14, Li discloses wherein the first resource includes a plurality of symbols, and 3Application No.: 16/477,298Docket No.: 8737.02363.US00 wherein the data received via the PSSCH is not received in any symbol, among the plurality of symbols, of the HARQ ACK/NACK signal (the PSHICH may be a sidelink acknowledged/not acknowledged [Ack/Nack] hybrid-automatic repeat request [HARQ] indicator from the destination [0046]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/00054841) in view of Ericsson “transmission principles for data channels” R1-16326 ]IDS].

	Ericsson teaches that for NR, investigating a method capable of determining AGC settings on the basis of signals in the immediate vicinity of data to be received (section 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Li with the teaching of Ericsson in order to prevent distortion of a reception signal.



Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/00054841) in view of Interdigital communications, “A Common Framework for control channel design for NE”, R1-1612645 [IDS] .
Li discloses all the claim limitations as stated above except for wherein a last part of the second time resource further comprises a gap duration.
Interdigital Communication teaches a second gap duration after UL (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Li with the teaching of Interdigital Communication in order to prevent distortion of a reception signal.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        February 22, 2021